On *960order of the Court, notice is hereby given that the Supreme Court proposes to amend 110 of the Probate Court Rules to read as follows (new matter in italics):
PC Rule 110. Papers and Pleadings: Form and Filing.
.1 (Unchanged.)
.2 Authentication by Verification or Declaration Under Penalties of Perjury.
(a) When Used. Petitions to the court, inventories, schedules, accountings, proofs of claim and proofs of service shall must be duly authenticated by verification under oath by the person making the same, or, in the alternative, shall must contain a statement immediately above the date and signature of the maker thereof: "I declare under the penalties of perjury that this_has been examined by me and that the contents thereof are true to the best of my information, knowledge and belief.”
(b) Contempt. In-addition to ouch penalties as may bo imposed by statute, any person who io found to have falsely executed an instru mont contnining-n-dcelnrntion under penalty- of perjury, may bo found quilty of eontompt-of court. A person who knowingly makes a false declaration under subrule 110.2(a) is in contempt of court.
A copy of this order shall be given to the Secretary of the State Bar of Michigan and to the Court Administrator, in order that they may make the notifications specified in GCR 1963, 933. Any comments concerning this proposed amendment should be forwarded to the Clerk of the Michigan Supreme Court within 30 days from the publication of this order in the State Bar Journal.